Exhibit 10.3

 

To :                           (1)                                  TBS
International plc

Arthur Cox Building

Earls Fort Terrace

Dublin 2

Ireland

 

(2)                                  Argyle Maritime Corp.

Caton Maritime Corp.

Dorchester Maritime Corp.

Longwoods Maritime Corp.

McHenry Maritime Corp.

Sunswyck Maritime Corp.

c/o Suite 306

Commerce Building

1 Chancery Lane

Hamilton HM12

Bermuda

 

(3)                                  TBS International Limited

Suite 306,

Commerce Building

1 Chancery Lane

Hamilton HM12

Bermuda                                                                                                                                                                                                                                                                                                
November 2010

 

Dear Sirs

 

Facility Agreement dated 29 March 2007 as amended from time to time and made
between (i) Argyle Maritime Corp., Caton Maritime Corp., Dorchester Maritime
Corp., Longwoods Maritime Corp., McHenry Maritime Corp. and Sunswyck Maritime
Corp. as joint and several Obligors, (ii) The Royal Bank of Scotland plc as
Issuer relating to a guarantee facility of US$84,000,000 (the “Facility
Agreement”)

 

We refer to the Facility Agreement.  Words and expressions defined therein shall
have the same meaning when used herein except as expressly provided in this
letter.

 

We refer to:-

 

1                                         the letter of 24th of September 2010
of TBS International plc (i) notifying us that various companies within the TBS
Group would be suspending the payment of certain scheduled principal instalments
owing in respect of certain indebtedness of such companies as more particularly
described therein for a period of 45 days beginning on 30th September 2010 (the
“Payment Suspension”) and (ii) requesting a waiver of the Events of Default
arising under the Facility Agreement resulting from the Payment Suspension.

 

2                                         our letter to you of 30 September 2010
whereby we agreed subject to the conditions therein to waive the Events of
Default specified therein arising under the Facility Agreement resulting from
the Payment Suspension;

 

3                                         your notification to us that you wish
to extend the period of the Payment Suspension until 29 December 2010 (the
“Extended Suspension Period”) which will include the suspension of payment of:-

 

--------------------------------------------------------------------------------


 

(a)                                  the repayment of principal instalments each
in the amount of $417,500 which are scheduled due under the Loan Agreement on 1
December 2010, 9 December 2010 and 23 December 2010; and

 

(b)                                 the repayment of principal instalments which
are scheduled due under the other credit facilities (“Other Credit Facilities”)
to the New Corporate Guarantor or subsidiaries of the New Corporate Guarantee as
set out in the schedule hereto.

 

(A)                              Should you decide not to pay the principal
instalments falling due under the Facility Agreement and the Other Credit
Facilities during the Extended Suspension Period and you request the forbearance
of your lenders and swap providers (the “Creditors”) to them exercising our
rights under the respective facilities and swap arrangements arising from the
corresponding payment default under the Facility Agreement and Other Credit
Facilities, we as Issuer confirm our agreement not to exercise during the
Extended Suspension Period any of our rights or remedies under the Facility
Agreement and other Finance Documents arising from the Events of Default due to
such payment default under Clause 13.1(f)(i) and Clause 13.1(f)(ii) of the
Facility Agreement and the Events of Default due to the Extended Suspension
Period under Clause 13.1(g)(ix) and Clause 13.1(f)(ii) of the Facility Agreement
subject to the following conditions:

 

1.                                       You provide satisfactory evidence that
all lenders under bilateral facilities, all syndicates under syndicated
facilities and all swap providers to the New Corporate Guarantor and/or its
subsidiaries have confirmed their forbearance in respect of the payment default
and the Extended Suspension Period.

 

2.                                       We receive from you a copy of this
letter duly acknowledged by each of the Borrowers, the New Corporate Guarantor
and the Corporate Guarantor.

 

(B)                                By signing the acknowledgement to this
letter, each of the Corporate Guarantor and the New Corporate Guarantor hereby
agree to the perform the following covenants and acknowledge and agree that
failure to perform such covenants shall result in a termination of the
forbearance set forth above and an Event of Default under the Facility
Agreement:-

 

1.                                       the Borrowers shall not for each
calendar week ending during the Extended Suspension Period permit the aggregate
daily closing balance of Qualified Cash of the Security Parties to be less than
$15,000,000 on the last Business Day of any week or on average in any week, of
which at least $5,000,000 (excluding any restricted cash) is deposited with us
as Agent under the Loan Agreement at all times (and during the Extended
Suspension Period, but subject to the forbearance against the exercise of our
rights and remedies arising from the Events of Default referred to in (A) not
ceasing to be effective or terminating as the case may be, such covenant under
this paragraph 1 shall replace the minimum cash liquidity covenant in Schedule
8(a) of the Facility Agreement);

 

2.                                       the New Corporate Guarantor to provide
13 week cash flow statements showing in reasonable detail cash receipts and
disbursements to be updated and provided on a weekly basis;

 

3.                                       the New Corporate Guarantor to provide
within 35 days from the end of each calendar month (in addition to the monthly
management information to be provided under clause 9.5(d) of the Facility
Agreement) monthly financials including income statements, balance sheets, cash
flows and key performance indicators for the business;

 

--------------------------------------------------------------------------------


 

4.                                       J Alix Partners to continue as
financial adviser to the New Corporate Guarantor and Corporate Guarantor until
otherwise agreed in writing by us as Issuer.  Should J Alix Partners terminate
their existing involvement with the New Corporate Guarantor and Corporate
Guarantor an alternative financial advisor, satisfactory to us as Issuer, shall
be appointed within 5 business days of J Alix Partners advising termination of
their contract with the New Corporate Guarantor and Corporate Guarantor.  The
newly appointed financial advisor shall continue to assist the New Corporate
Guarantor and Corporate Guarantor until otherwise agreed in writing by us as
Issuer;

 

5.                                       the Borrowers, the Corporate Guarantor
and the New Corporate Guarantor to continue negotiations in good faith for the
restructuring of the Loan Agreement and Other Credit Facilities until the
payment of principal instalments under the Loan Agreement and Other Credit
Facilities have been resumed to the satisfaction of ourselves and the other
Creditors; and;

 

8.                                       the New Corporate Guarantor and its
subsidiaries shall not agree with the other Creditors any more favourable terms
in relation to their consent or forbearance than those agreed with us as Issuer.

 

In the event that any of the conditions referred to in (A) above are not
fulfilled, or if the covenants in (B) above are not fulfilled, the forbearance
against the exercise of our rights and remedies arising from the Events of
Default specified in (A) shall cease to be effective or shall terminate as the
case may be and we as Issuer shall remain entitled to exercise our rights under
the Finance Documents arising from such Events of Default.  Furthermore we as
Issuer reserve all our rights and remedies under the Finance Documents in
respect of any other Events of Default which may arise or have arisen.

 

Other than as set out in this letter the provisions of the Facility Agreement
shall remain unchanged and in full force and effect.

 

This letter shall constitute a Finance Document for the purposes of the Facility
Agreement.

 

The provisions of clause 25 (Law and Jurisdiction) of the Facility Agreement
shall apply to this letter as if set out in full but so that the references to
“this agreement” are amended to read “this letter”.

 

 

Yours faithfully

 

 

 

 

 

The Royal Bank of Scotland plc

 

 

/s/ Jon A. Charette

 

 

Jon A. Charatte

 

 

Senior Vice President

 

 

 

Accepted and agreed

 

for and on behalf of

 

 

 

TBS International Limited

 

(as Corporate Guarantor)

 

/s/ Ferdinand V. Lepere

 

 

--------------------------------------------------------------------------------


 

For and on behalf of

 

 

 

Argyle Maritime Corp.

 

Caton Maritime Corp.

 

Dorchester Maritime Corp.

 

Longwoods Maritime Corp.

 

McHenry Maritime Corp.

 

Sunswyck Maritime Corp.

 

/s/ Ferdinand V. Lepere

 

 

 

 

 

For and on behalf of

 

 

 

TBS International plc

 

(as New Corporate Guarantor)

 

/s/ Ferdinand V. Lepere

 

 

--------------------------------------------------------------------------------


 

Schedule

 

Facility

 

Principal Amount

 

Date

 

Royal Bank of Scotland plc Term Loan Facility dated as of March 29, 2007 (as
amended from time to time thereafter)

 

$

417,500

 

December 1, 2010

 

$

417,500

 

December 9, 2010

 

$

417,500

 

December 23, 2010

 

Credit Suisse AG Loan Agreement dated as of December 7, 2007 (as amended)

 

$

437,000

 

November 19, 2010

 

$

437,000

 

December 13, 2010

 

Joh. Berenberg, Gossler & Co. KG Loan Agreement dated as of June 19, 2008 (as
amended)

 

$

812,500

 

December 22, 2010

 

Commerzbank AG dated as of May 28, 2008 (as amended)

 

$

1,000,000

 

December 2, 2010

 

 

--------------------------------------------------------------------------------